By the Court,

PAINE, J.
A motion for rehearing was made and argued in the case, and the counsel for the appellant, while not disposed to question the correctness of the decision already made, as to the admissions of a vendor made after he had parted with his interest, yet claim that here, the admissions which they proposed to prove by the deposition of Cameron, were made before the assignment was complete, as schedule “A” was not then annexed to it. But we think this schedule was not essential to the validity and effect of the assignment. The instrument itself granted all the property of the assignor, and then provided that a schedule should be made and annexed more particularly describing it. The authorities are, that such an instrument is valid and takes effect from its delivery, whether such schedule is made or not. Ely et al. vs. Hair et al., 16 B. Mon., 239; Clarke vs. Mix, 15 Conn., 177; Woodward vs. Marshall, 22 Pick., 473; Keyes vs. Brush, 2 Paige, 311. The assignment, therefore, being valid without the schedule “A,” and it having been delivered, and the assignee being in possession before the admissions offered in evidence were made, we think they come fully within the principle of those cases which exclude the admissions of a vendor made after he has parted with his interest, to prejudice the title of the vendee. 2 Chand., 160.
We assume that schedule B, specifying the debts to be paid, and the order of payment, was made and annexed to the assignment when executed. The instrument itself so speaks of it, and the testimony of Cameron relates only to the “schedules of the property,” which, he says, were “not in form,” and to which Bates, the assignee, told him “ some additions were yet to be made.” The arguments of the appellant’s counsel, founded upon the supposed power still existing in the assignee at the time of his admissions, to desig*653nate tbe order of paying tbe debts, is therefore not sustained by tbe facts. This is all we deem it necessary to add to opinion already filed, witb tbe exception tbat we may refer to tbe case of Ogden vs. Peters et al, 21 N. Y., 23, upon tbe point tbat tbe assignor’s belief of bis solvency does not invalidate tbe assignment.
Tbe motion for a rebearing is overruled, witb costs.
Dixon, 0. J., having presided at tbe trial of this case in tbe circuit court, took no part in this decision.